UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



                 United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  August 18, 2005


                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

UNITED STATES OF AMERICA,                               Appeal from the United
     Plaintiff-Appellee,                                States District Court for the
                                                        Northern District of Indi-
No. 03-4211                     v.                      ana, South Bend Division.

RALPH A. ROMERO,                                        No. 3:03-CR-18 RM
     Defendant-Appellant.                               Robert L. Miller, Jr., Chief
                                                        Judge.



                                        Order

      On limited remand under United States v. Paladino, 401 F.3d 471, 481-85
(7th Cir. 2005), the district judge concluded that he would not have imposed a lower
sentence had he known that the Guidelines are advisory.

      In response to our invitation, the parties have filed memoranda. Romero does
not contend that the sentence he received--420 months' imprisonment for distribut-
ing more than 50 tons of marijuana--is "unreasonable," the post-Booker standard of
appellate review. Instead he contends that application to him of Justice Breyer's
opinion for the remedial majority in Booker would violate ex post facto principles
applied through the due process clause. That position was considered and rejected
in United States v. Jamison, No. 05-1045 (7th Cir. July 20, 2005). Accordingly, the
judgment of the district court is affirmed.